Citation Nr: 1624195	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to April 8, 2008 for the award of service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision, in which the RO determined that new and material evidence sufficient to reopen the previously-denied claim had not been received.  In May 2010, the RO determined that new and material evidence had been received and the claim was reopened and adjudicated on the merits.  In January 2011, the Board reopened the claim for entitlement to service connection for a low back disability and remanded the claim for additional adjudication.  The claim was granted in an October 2011 rating decision by the Appeals Management Center (AMC) and the Veteran filed an appeal with the assigned effective date. 


FINDINGS OF FACT

1.  In January 1970, the Veteran filed a service connection claim for a low back condition, which was denied in a July 1970 rating decision; the Veteran did not timely initiate an appeal and the decision became final. 

2.  In July 1975, the Veteran filed an informal claim to reopen his service connection claim for a low back condition, which was denied in a March 1976 decision.  The Veteran appealed the claim, and the Board denied a claim for service-connection for a low back disorder in a June 1977 decision. 

3.  In September 2005, the Veteran filed a service connection claim for a low back condition, which was denied in a December 2005 rating decision; the Veteran did not timely initiate an appeal and the decision became final.

4.  The record does not contain credible evidence that a claim for service connection for a low back disability was filed after 2005 and before April 2008.



CONCLUSION OF LAW

The criteria for an effective date earlier than April 8, 2008 for a grant of service connection for a low back disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the effective date assigned following the grant of service connection.  Additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served.  Dingess, supra.  Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued a statement of the case in response to the Veteran's disagreement with the effective date.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA and private medical records are in the file.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.


Earlier Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the '[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.'  38 C.F.R. § 3.400(b) (2) (i).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 'the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA').

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A 'claim' is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A claim, whether 'formal' or 'informal,' must be 'in writing' in order to be considered a 'claim' or 'application' for benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the 'mere presence' of a diagnosis of a specific disorder in a VA medical report 'does not establish an intent on the part of the Veteran' to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).

In January 1970, the Veteran filed a service connection claim for a low back condition, which was denied in a July 1970 rating decision; the Veteran did not timely initiate an appeal and the decision became final. 

In July 1975, the Veteran filed an informal claim to reopen his service connection claim for a low back condition, which was denied in a March 1976 decision.  The Veteran appealed the claim, and the Board denied a claim for service-connection for a low back disorder in a June 1977 decision. 

In September 2005, the Veteran filed a service connection claim for a low back condition, which was denied in a December 2005 rating decision.  The Veteran was informed of this decision in a January 2005 letter.  The Veteran did not appeal this rating decision, or submit additional new and material evidence, within one year of the decision.  As such, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20, 1103.

The next record in the Veteran's paper claims file is report of contact from April 2008.  The Veteran stated he wished to reopen a claim for low back condition and muscle spasms. 

There is no document dated between the RO's final denial in December 2005 and the April 2008 claim that could be construed as a claim for entitlement to service connection for a back disorder.  The arguments of the Veteran and his representative do not warrant a different result.  The Veteran essentially contends that he should be awarded service connection effective as of the date of his original claim, as he asserts that he has suffered from this condition since that time.

Although the Board is sympathetic to the Veteran's claims, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Those laws and regulations provide specific guidance as to the documents on which effective dates may be based, and the fact that a disability or disabilities are of longstanding nature does not warrant a different result under these laws and regulations.  Again, the December 2005 rating decision was a final denial, after which an application to reopen was granted.  A prior date of the claim that was denied in the final denial cannot serve as the basis for the effective date of the grant of service connection for this disability under general effective date principles for the reasons stated above, and neither the Veteran nor his representative have cited any exception to these principles.  To the extent that the Veteran contends that the effective date should be based on the date entitlement arose, the regulations make clear that whether the grant of service connection was based on a claim or an application to reopen, the effective date is the date of the claim or the date entitlement arose, whichever is later, and the date entitlement arose therefore cannot warrant an earlier effective date.  38 C.F.R. § 3.400(b)(2)(ii), (r).  Finally, to address the Veteran's representative's assertion that he initially filed a claim dated in February 1970 that is unadjudicated, this is erroneous as the claims file includes a July 1970 rating decision denying his claim. 

The Board has sought a basis on which to grant an earlier effective date, but can find no such basis.  In this regard, the Board has considered whether a decision made prior to 2008 remanded open on any basis, to include that there was new and material evidence, but does not find evidence to support any such theory.  The Board has broadly considered the Veteran's statements but cannot find a basis for finding that the Veteran has raised the issue of clear and unmistakable error in a prior decision by the Board or RO.  See 38 C.F.R. § 3.105.  

For the foregoing reasons, the preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for a low back disability.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date prior to April 8, 2008 for the award of service connection for a low back disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


